    Case: 1:20-cr-00636 Document #: 39 Filed: 01/21/21 Page 1 of 3 PageID #:116




                       UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

                                           )
UNITED STATES OF AMERICA
                                           )       No. 20 CR 636
                                           )
      v.
                                           )       Rebecca R. Pallmeyer
                                           )       Chief Judge
AHMED KOSOKO
                                           )

GOVERNMENT’S FOURTH UNOPPOSED MOTION FOR AN EXTENSION
OF TIME TO RETURN AN INDICTMENT OR TO FILE AN INFORMATION

      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully moves this

Court, pursuant to 18 U.S.C. § 3161(h)(7)(A), for a 30-day extension of time, to and

including February 20, 2021, in which to seek the return of an indictment or file an

information against defendant Ahmed Kosoko for the following reasons:

      1.     On September 16, 2020, defendants and Akeem Kosoko were charged in

a one-count complaint with conspiracy to commit an offense against the United

States, namely to steal mail, in violation of Title 18 U.S.C. § 1708, and to commit

theft of government funds, in violation of Title 18 U.S.C. § 641, all in violation of 18

U.S.C. § 371. On September 23, 2020, defendant was arrested. On September 24,

2020, defendant was released on his own recognizance after pleading not guilty and

waiving without prejudice his right to a preliminary examination.

      2.     The Speedy Trial Act, 18 U.S.C. § 3161(b), mandates that an indictment

or information be filed within 30 days of the date of a defendant=s arrest. However,

on October 21, 2020, the Government filed an Unopposed Motion for an Extension of
    Case: 1:20-cr-00636 Document #: 39 Filed: 01/21/21 Page 2 of 3 PageID #:117




Time to Return an Indictment, which was granted by this Court and extended the

time to indict to November 22, 2020. On November 19, 2020, the Government filed

its Second Unopposed Motion for an Extension of Time to Return an Indictment,

which was granted by this Court and extended the time to indict to December 22,

2020. On December 21, 2020, the Government filed its Third Unopposed Motion for

an Extension of Time to Return an Indictment, which was granted by this Court and

extended the time to indict to January 21, 2021.

      3.     Time may be excluded from the computation of this thirty-day period if

a judge grants a motion for a continuance made by the government upon finding that

the ends of justice served by granting the continuance outweigh the best interest of

the defendant and public in a speedy trial. Id. § 3161(h)(7)(A); see also United States

v. Adams, 625 F.3d 371, 378–79 (7th Cir. 2010). Among the factors identified by

Congress as relevant to the determination whether time should be extended for

indictment are those set forth in 18 U.S.C. § 3161(h)(7)(B)(iv), which provide in

relevant part:

             Whether the failure to grant such a continuance in a case which,
             taken as a whole, is not so unusual or so complex as to fall within
             clause (ii), would deny the Government continuity of counsel or
             would deny the Government the reasonable time necessary for
             effective preparation, taking into account the exercise of due
             diligence.

      4.     The government respectfully submits that a 14-day continuance is

warranted pursuant to the forgoing provisions. The government is conducting a

diligent and thorough investigation into this case, but certain factors have led to the


                                          2
    Case: 1:20-cr-00636 Document #: 39 Filed: 01/21/21 Page 3 of 3 PageID #:118




government=s request for an extension in this matter. Those factors are stated in the

Attachment hereto, which the government respectfully requests be placed under seal.

The government requests that the Attachment be sealed so as to not compromise its

ongoing investigation and to avoid revealing matters occurring before the Grand

Jury.

        5.   This is the government=s fourth request for an extension of time to

return an indictment or file an information. This motion is not brought for the

purpose of delay, and the government will continue to give due diligence and priority

to concluding its investigation within the additional time sought by this motion.

        6.   The government has produced early discovery, and will continue to do

so on a rolling basis to counsel for defendant Ahmed Kosoko.

        7.   Counsel for defendant Ahmed Kosoko does not object to the

government’s request for a 14-day extension of time.

        WHEREFORE, the United States respectfully requests a 30-day extension of

time, to and including February 20, 2021 in which to seek an indictment or file an

information in this case.

                                              Respectfully submitted,

                                              JOHN R. LAUSCH, JR.
                                              United States Attorney

Date: January 20, 2021                   By: /s/ M. Claire Nicholson
                                             M. Claire Nicholson
                                             Assistant United States Attorney
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 697-4073

                                          3
